DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/21/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites: The LIDAR apparatus of claim 4, wherein the LO signal and the target return signal of the first wavelength are directed toward the PD and the LO signal and the target return signal of the second wavelength are directed toward the second PD.
This claim lacks clear antecedent basis because there is no previous recitation of a first wavelength, second wavelength and second PD.
Claims 6 and 7 depend on claim 5.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 11, 16, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodwin et al (5,114,226).
With respect to claim 1, Goodwin et al disclose: A light detection and ranging (LIDAR) apparatus [ taught by figure 5 ], comprising: an optical source to emit an optical beam [ taught by laser diode (100) ]; and free-space optics coupled with the optical source [ the elements in figure 5 are shown coupled in free space to laser diode (100) ], comprising: a photodetector (PD) [ taught by photodetector (106) ]; and a polarizing beam-splitter (PBS) to transmit the optical beam in a first direction toward a target environment and to propagate a portion of the optical beam in a second direction toward the PD [ taught by the polarization beam splitter (104); column 11, lines 51-55 ], wherein the propagated portion of the optical beam comprises a local oscillator (LO) signal to mix with a target return signal to generate target information [ taught by column 11, lines 52-54 ].
Claim 18 is anticipated by the method of operation of the components of Goodwin et al applied to claim 1.
With respect to claim 2, Goodwin et al disclose: wherein the optical beam and the propagated portion of the optical beam have a first linear polarization [ taught by column 11, lines 49 and 50 ], wherein the free-space optics further comprise a first polarization wave plate (PWP) to convert the transmitted optical beam from the first linear polarization to a first circular polarization, and to convert the target return signal from a second circular polarization to a second linear polarization [ taught by quarter wave plate (110) ], wherein the target return [ taught by the polarization beam splitter (104) in combination with retroreflector (118) ].
With respect to claim 3, Godwin et al disclose: wherein the free-space optics further comprise: a second PWP to convert the target return signal from the second linear polarization to the first circular polarization [ taught by quarter wave plate (116) ]; and a reflector to convert the target return signal from the first circular polarization to the second circular polarization, and to reflect the target return signal through the second PWP, wherein the target return signal is converted from the second circular polarization to the first linear polarization [ taught by the retroreflector (118) ].
Method claim 20 is anticipated by the method of operation of the components of Godwin et al applied to claims 2 and 3.
With respect to claim 8, paragraph [0023] of the specification of the present application teaches that a detection aperture of the PD is larger than a diameter of the target return signal plus a de-scan error contributed by the optical scanner based on using free space optics vs an integrated on chip design.
Because Goodwin et al discloses the use of free space optics wherein the output of the device of figure 5 is input to a scanner, claim 8 is deemed inherently taught.
With respect to claim 10, Goodwin et al disclose: A light detection and ranging (LIDAR) apparatus [ taught by figure 3 ], comprising: an optical source to emit an optical beam [ taught by laser diode (100) ]; and free-space optics coupled with the optical source[ the elements in figure 3 are shown coupled in free space to laser diode (100) ] , comprising: a photodetector (PD) [ taught by photodetector (106) ]; and a polarizing beam-splitter (PBS) to transmit the optical beam in a first direction toward a target environment [ taught by polarization beam splitter (104) ]; a polarization wave plate (PWP) to transmit the optical beam toward the target environment and to reflect a portion of the optical beam to the PBS [ taught by quarter wave plate (110) ], wherein the reflected portion of the optical beam is directed in a second direction
[ taught by column 9, lines 55-60 ].
	Method claim 21 is anticipated by the method of operation of the components of Goodwin et al applied to claim 10.
	Claim 11 is shown schematically by figure 3.
With respect to claim 16, paragraph [0023] of the specification of the present application teaches that a detection aperture of the PD is larger than a diameter of the target return signal plus a de-scan error contributed by the optical scanner based on using free space optics vs an integrated on chip design.
Because Goodwin et al discloses the use of free space optics wherein the output of the device of figure 5 is input to a scanner, claim 16 is deemed inherently taught.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al (5,114,226) in view of Shepard et al (2020/0088859).
Claims 4 and 12 differ from Goodwin et al in that they recite that the free-space optics further comprise a polarization filter coupled between the PBS and the PD, wherein the first linear polarization is selected.

Claims 19 and 22 differ from Goodwin et al in that they recite: removing optical noise at the PD with a polarization filter at the PD [ this limitation would have been obvious for the reasons applied to claims 4 and 12 ]; maximizing a signal-to-noise ratio of the target return signal [ removing noise maximizes signal-to-noise ratio ] with a PD aperture approximately equal to an optical aperture of the free-space optics; and minimizing a de-scan error with the PD aperture  [ paragraph [0023] of the specification of the present application teaches that a detection aperture of the PD is larger than a diameter of the target return signal plus a de-scan error contributed by the optical scanner based on using free space optics vs an integrated on chip design. Because Goodwin et al discloses the use of free space optics wherein the output of the devices of either figure 5 or figure 3 are input to a scanner, this limitation is inherently taught by Goodwin et al ].
With respect to claim 23, Goodwin et al discloses: converting the optical beam from the first linear polarization to a first circular polarization with a polarization wave plate (PWP) [ taught by the operation of the quarter wave plate (110) ]; converting the target return signal from a second circular polarization to the second linear polarization with the PWP [ the quarter wave plate (110) works in combination with the PBS (104), retroreflector (118) and quarter wave plate (116) to create polarized light ]; and reflecting the target return signal and the LO signal from the PBS in a second direction toward the PD [ figure 3 show the target return signal and LO signal being reflected to the photodetector (106) ]. 
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al (5,114,226) in view of Bartholomew (2017/0089829).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,156,715 or claims 1-17 of U.S. Patent No. 10,908,267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11,156,715 or claims 1-17 of U.S. Patent No. 10,908,267 teach or suggest the subject matter of claims 1-23 of the present application wherein any differences are minor differences in grammar.
Allowable Subject Matter
 Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable, upon filing of a terminal disclaimer, and, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art, taken alone or in combination, does not teach or suggest, in context of the parent claims, that the free-space optics further comprise a polarization filter coupled between the PBS and the PD, wherein the second linear polarization is selected.
Claims 5-7 would be allowable, upon filing of a terminal disclaimer, and, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645